DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-11 in the reply filed on 2/10/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden due to the related process and apparatus for its practice.  Specifically, see pages 6-7 of the response.  This is persuasive and the restriction requirement is withdrawn.  Claims 12-20 are rejoined and examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shea et al US 2017/0326642.
	Per claim 1, it is noted that the preamble limitation of “for transporting a carrying plate for use in an additive manufacturing process” is considered the intended use of the apparatus and therefore is a functional limitation.  A manner of operating the device does not differentiate apparatus claims from the prior art (MPEP 2144). As such, this limitation is interpreted as requiring that the apparatus be capable of transporting a carrying plate that is capable of being used in an additive manufacturing process. 
Shea teaches a carrying assembly that transports a plate body with a build surface for additive manufacturing (considered a carrying plate) [0007], comprising a perimeter frame configured to surround a perimeter of a carrying plate [0010], one or more carrying arms attached to the perimeter frame (item 148, Fig. 8, which articulates movement in several axes [0032]), and one or more indexing pins extending or extensible inwardly from the perimeter frame which is configured to detachably secure the plate to the perimeter frame (see items 142, 144, Fig. 7).  
Per claim 2, Shea teaches a plurality of frame members as part of the perimeter frame that are securely fastened or integrally fixed (hinging mechanism 130, Fig. 4, [0030]).
Per claim 3, it is noted that the limitations of raising, lowering, or sliding the perimeter frame in different directions are considered functional language and therefore only impart a “capable of performing” measure of weight onto the apparatus (e.g., the limitations are interpreted as requiring an apparatus that is capable of raising, lowering, or sliding the perimeter frame).  Shea teaches a plurality of frame members as part of the perimeter frame that are securely fastened or integrally fixed (hinging mechanism 130, Fig. 4, [0030]), wherein the carrying plate would have been capable of sliding laterally into the frame mechanism prior to closing (see Fig. 4) or raising/lowering the carrying plate into the frame mechanism prior to closing (Fig. 4).  
Per claim 4, Shea teaches one or more indexing pins [0012] (also Fig. 7, item 144) insertable into a corresponding bore in a perimeter wall (gripping feature, [0008], [0012], Fig. 7, item 142).
Per claim 7, Shea discloses that the build plate may have builds already started and/or completed on the build plate (108, Fig. 1-2). As such, the build plate may also be considered a containment module, as it contains a completed build.  Alternatively, see below.
Per claim 10, it is noted that the preamble limitation of “for transporting a carrying plate for use in an additive manufacturing process” is considered the intended use of the apparatus and therefore is a functional limitation.  A manner of operating the device does not differentiate apparatus claims from the prior art (MPEP 2144). As such, this limitation is interpreted as requiring that the apparatus be capable of transporting a carrying plate that is capable of being used in an additive manufacturing process. 
Shea teaches a system for transporting a plate body with a build surface for additive manufacturing (considered a carrying plate) [0007], comprising a lifting assembly comprising a carriage (see Fig. 8, lifting assembly 146, carriage 156), and a carrying assembly comprising a perimeter frame configured to surround a perimeter of a carrying plate [0010], one or more carrying arms attached to the perimeter frame (item 148, Fig. 8, which articulates movement in several axes [0032]), and one or more indexing pins extending or extensible inwardly from the perimeter frame which is configured to detachably secure the plate to the perimeter frame (see items 142, 144, Fig. 7).  
Per claim 11, Shea further teaches a lifting arm (see item 150, Fig. 8), which connects with carrying arm (148, Fig. 8), and a mast with a transport system configured to move the carriage (see 150, 146, Fig, 8-9).
Per claim 12, Shea teaches a method comprising transporting a plate body with a build surface for additive manufacturing (considered a carrying plate) [0007], the method comprising detachably securing one or more indexing pins extending or extensible inwardly from the perimeter frame which is configured to detachably secure the plate to the perimeter frame (see items 142, 144, Fig. 7), carrying assembly comprising a perimeter frame configured to surround a perimeter of a carrying plate [0010], transporting the carrying assembly with a lifting assembly (146, Fig. 8), the lifting assembly comprising a carriage (see Fig. 8, item 156), configured to lift the carrying assembly at least in part by one or more carrying arms attached to the perimeter frame (items 148 and 150, Fig. 8, which articulates movement in several axes [0032]).
Per claim 14, Shea teaches detachably securing the carrying plate to the perimeter part by detachably or hingedly connecting one or more plurality of frame members to one another (via hinging mechanism 130, Fig. 4, [0030]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al US 2017/0326642.
Per claim 13, Shea is silent regarding raising or lowering the carrying plate to slide the plate into the receiving area of the perimeter frame.  However, Shea does teach that the perimeter frame may hingedly open and close to release and surround the carrying plate (Fig. 4).  As such, it would have been obvious to one of ordinary skill in the art to have either raised or lowered the carrying plate into the frame with a reasonable expectation for success and predictable results.
Per claim 15, Shea teaches receiving the carrying plate by wrapping one or more hinged portions of the frame around the carrying plate (Fig. 4).  
Per claim 17, Shea teaches receiving the carrying plate by wrapping one or more hinged portions of the frame around the carrying plate (Fig. 4), and one or more stationary indexing pins [0012] (also Fig. 7, item 144) insertable into a corresponding bore in a perimeter wall (gripping feature, [0008], [0012], Fig. 7, item 142).  

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al US 2017/0326642 in view of Morghen US 5961107.
Per claims 5 and 16, Shea teaches one or more stationary indexing pins [0012] (also Fig. 7, item 144) insertable into a corresponding bore in a perimeter wall (gripping feature, [0008], [0012], Fig. 7, item 142).  Shea does not teach an actuator to move the pins.  Morghen teaches a workpiece indexing and clamping system (abstract), wherein the clamping system comprises index pins (col. 2, lines 1-19) that can be controlled manually with an extended handle or a powered gear segment for automatic movement (both considered actuators) (col. 2, lines 14-19).  It would have been obvious to one of ordinary skill in the art to have utilized an actuator to move the pins of Shea because Morghen teaches that such a mechanism via manual or automatic control is known to move and control indexing pins. 

Claims 7-9, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al US 2017/0326642 in view of Muller et al US 2015/0258744.
Per claims 7-8, Shea teaches a containment module (see above).  Alternatively, Muller teaches a method and apparatus for containing an additive manufactured product with particulate in a containment module, which is unpacked with an apparatus comprising a closing mechanism with covers, lids, or powder removal ports [0043].  It would have been obvious to one of ordinary skill in the art to have utilized a containment module with a lid or cover because Shea depicts completed products via additive manufacturing on the build plate and Muller describes an apparatus for unpacking a product thereof.  
Per claim 9, Shea does not explicitly teach a powder seal; however, Shea teaches the usage of containment modules with openings and closures, which may prevent particulate material from falling [0043].  It would have been obvious to one of ordinary skill in the art to have incorporated this mechanism for the reasons as stated immediately above.
Per claim 18, Shea and Muller teach the limitations as described above in claims 7-9.  Furthermore, it would have been obvious to one of ordinary skill in the art to have raised the carrying plate toward the carrying assembly (see claim 13), to therefore engage the carrying assembly and containment module according to claims 7-9.  
Per claims 19-20, Muller teaches unpacking the one or more additively manufactured components from unsolidified powder material that surrounds the components (abstract), and it would have been obvious to one of ordinary skill in the art to have done so after transporting the product to where it needs to go for the purpose of efficiency.   

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Shea teaches a lifting arm distal end (148, Fig. 8) which connects with an interface on the lifting bracket to lift the carrying assembly [0033] (see 160, Fig. 6).  However, none of the prior art of record teach all of the claimed limitations of claim 6.  There would have been no apparent reason or motivation to have modified the prior art to arrive at all of the claimed limitations of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715